Title: To George Washington from Major General Israel Putnam, 29 September 1777
From: Putnam, Israel
To: Washington, George



Dear General
Peeks kill [N.Y.] Septr 29th 1777

by letter from Genl Silliman received last night he long ago ordered one half of his Brigade to be drafted & to Join the army here—of

whom One Capt: & Twelve men only have Joined me—Genl Burgoine, by letter Just received from the Northward is determined to push for Albany & a Strong force is Collected at Newyork—by The Troops being drawn to the northward & to the Southward from this Post, makes one think of a Cask Tapt at both Ends which Soon becomes light & easily removed—the Militia of the Jersies are all with you, the Militia of Connecticut are excused upon paying five pounds and vast numbers of them gone Northward—however I hope for the Best—but much fear what the Consequences will be the loss of this Post will effect the Continent more then most people are Sensible off—& its a very great mistake to immagine its not in imminent danger—inclosed is a return of the two detachments ordered from here to Join you—was referred to & to have been inclosed in my letter of yesterday but by mistake was omitted which I now Send. with much esteem & respect your most Obedt humble Servant

Israel Putnam

